UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4309


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARCIA PAUL ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cr-00157-RBS-TEM-1)


Submitted:   October 31, 2011             Decided:   November 18, 2011


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Walter B.
Dalton, Assistant Federal Public Defender, Patrick L. Bryant,
Appellate Attorney, Norfolk, Virginia, for Appellant.   Neil H.
MacBride, United States Attorney, Cameron M. Rountree, Special
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Garcia       Paul       Robinson         pled     guilty,         without         a    plea

agreement, to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006).                              The district court

sentenced Robinson to seventy-two months in prison, a sentence

nine months above the top of the advisory Sentencing Guidelines

range.    Robinson timely appealed his sentence.

            On     appeal,         Robinson          argues      that       his     sentence         is

unreasonable      because       the       court      mischaracterized               his    offense,

improperly       concluded         that    his       criminal         record       warranted         an

upwardly     variant      sentence,         imposed         a    longer        than       necessary

sentence, and failed to adequately explain its rejection of a

within-Guidelines         sentence.           Finding           no    merit        to    Robinson’s

claims, we affirm.

            This     court         reviews    a       sentence         for     reasonableness,

applying    an    abuse       of    discretion          standard.             Gall       v.       United

States,    552 U.S. 38,       51    (2007);       see      also       United        States     v.

Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                             This review requires

appellate consideration of both the procedural and substantive

reasonableness      of    a     sentence.             Gall, 552 U.S.    at     51.       In

determining       procedural         reasonableness,                 this     court       considers

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)



                                                 2
(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                          Id.

               “Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on

the record an individualized assessment based on the particular

facts of the case before it.”                United States v. Carter, 564 F.3d
325, 330 (4th Cir. 2009) (internal quotation marks omitted).                                If

the    court    finds       “no    significant      procedural       error,”        it    next

assesses the substantive reasonableness of the sentence, taking

“‘into account the totality of the circumstances, including the

extent    of    any    variance      from    the    Guidelines       range.’”         United

States v. Morace, 594 F.3d 340, 345-46 (4th Cir.) (quoting Gall,
552 U.S.    at    51),    cert.   denied,       131    S.   Ct.   307    (2010).         We

conclude that the district court did not abuse its discretion in

imposing Robinson’s sentence.

               Contrary to Robinson’s assertions, the district court

did    not     base    his    sentence       on     clearly     erroneous         facts     by

comparing his offense to the shootings at Fort Hood.                                Instead,

in     considering      the       nature    and     circumstances          of     Robinson’s

offense,       the    court       specifically       rejected        the        Government’s

analogy to the Fort Hood shootings while indicating that the

fact    that    the    offense      took    place    on   a    military         installation

aggravated the offense.



                                             3
            Robinson      contends      that   the   district       court   erred    by

finding that his criminal record justified a sentence above the

advisory Guidelines range.              Robinson’s criminal record included

a plethora of offenses that began in 1995 when he was sixteen

and involved encounters with the criminal justice system nearly

every year until his arrest for the instant offense in November

2009.     It was the continuum of Robinson’s criminal record, as

opposed to the individual offenses that formed the basis for his

sixteen criminal history points, that the district court found

egregious      and   which   contributed       to    the    court’s     decision     to

sentence Robinson above the advisory Guidelines range.

            Next, Robinson argues that his six-year sentence, a

term    nine    months    above    the    advisory        Guidelines     range,     was

“overkill”     in    light   of   his    acceptance        of    responsibility     and

desire for substance abuse treatment and vocational training.

Given the nature and circumstances of Robinson’s offense, his

recidivism, and the court’s concern that his criminal conduct

was escalating, we conclude that Robinson’s sentence was not

greater     than     necessary     to     meet      the    sentencing       goals   of

§ 3553(a).      To the extent that Robison argues that his sentence

was excessive in light of the much shorter sentences he received

for his prior offenses, we find his argument unconvincing.                          Cf.

United    States     v.   Rodriquez,     553 U.S. 377,    385   (2008)    (“[A]

second or subsequent offense is often regarded as more serious

                                          4
because it portends greater future danger and therefore warrants

an   increased     sentence      for       purposes     of    deterrence      and

incapacitation.”).

            Finally, we find unavailing Robinson’s argument that

his sentence is unreasonable because the court failed to explain

why it rejected a within-Guidelines sentence when neither party

sought an above-Guidelines sentence.             The district court gave a

thorough    explanation    of    the   basis    for    its   upwardly      variant

sentence.    Implicit in this discussion was a rejection of any

argument for a within-Guidelines sentence.

            Accordingly,    we     affirm      Robinson’s     sentence.        We

dispense    with   oral    argument     because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       5